                 Case 2:21-cr-00038-TLN Document 19 Filed 03/17/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00038-TLN
10
                                   Plaintiff,            STIPULATION CONTINUING STATUS
11                                                       CONFERENCE AND EXCLUDING TIME;
                            v.                           FINDINGS AND ORDER
12
     LAXMIKANTH BIYANI and AKSHAR                        DATE: March 18, 2021
13   PATEL,                                              TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
14                                Defendants.

15

16                                                STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

18 through defendants’ counsel of record, hereby stipulate as follows:

19          1.      A status conference in this case was previously set for March 18, 2021.

20          2.      By this stipulation, the parties now move to continue the status conference until April 22,

21 2021, at 9:30 a.m., and to exclude time between March 18, 2021, and April 22, 2021, under Local Code

22 T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a.      The government has produced discovery in this matter, including over 300 pages

25          of documents and multiple hours of video and audio evidence. Counsel for defendants require

26          additional time to review discovery, conduct additional investigation and legal research, and

27          consult with their clients.

28                  b.      The government is currently conducting a forensic analysis of electronic devices


      STIPULATION TO CONTINUE STATUS CONFERENCE          1
      AND EXCLUDE TIME
                 Case 2:21-cr-00038-TLN Document 19 Filed 03/17/21 Page 2 of 4

 1          seized from both defendants, and the results of that analysis will be produced to the defense in

 2          the coming weeks. Counsel for defendants will require additional time to arrange for the review

 3          of such evidence and to retain forensic experts if necessary.

 4                  c.   Counsel for defendants believe that failure to grant the above-requested continuance

 5          would deny them the reasonable time necessary for effective preparation, taking into account the

 6          exercise of due diligence.

 7                  d.     The government does not object to the continuance.

 8                  e.     Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

11          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

12          of March 18, 2021, through April 22, 2021, inclusive, is deemed excludable pursuant to 18

13          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

14          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

15          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19               IT IS SO STIPULATED.

20

21
         Dated: March 16, 2021                                  PHILLIP A. TALBERT
22                                                              Acting United States Attorney
23
                                                                /s/ MIRA CHERNICK
24                                                              MIRA CHERNICK
                                                                Assistant United States Attorney
25

26

27

28


      STIPULATION TO CONTINUE STATUS CONFERENCE           2
      AND EXCLUDE TIME
             Case 2:21-cr-00038-TLN Document 19 Filed 03/17/21 Page 3 of 4

 1     Dated: March 16, 2021                         /s/ Douglas J. Beevers
                                                     DOUGLAS J. BEEVERS
 2                                                   Counsel for Defendant
                                                     Laxmikanth Biyani
 3

 4

 5

 6
       Dated: March 16, 2021                         /s/ Timothy E. Warriner
 7                                                   Timothy E. Warriner
                                                     Counsel for Defendant
 8
                                                     Akshar Patel
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE   3
     AND EXCLUDE TIME
             Case 2:21-cr-00038-TLN Document 19 Filed 03/17/21 Page 4 of 4

 1                                         FINDINGS AND ORDER

 2            IT IS SO FOUND AND ORDERED this 16th day of March, 2021.

 3

 4

 5

 6                                                      Troy L. Nunley
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE    4
     AND EXCLUDE TIME
